Citation Nr: 1236216	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-42 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because of the Veteran's age, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2012, the Board remanded this claim for further development and consideration, including especially for supplemental medical comment concerning whether the Veteran's service-connected disabilities, and only these disabilities, but in combination (so considered collectively), preclude him from obtaining and maintaining substantially gainful employment that is commensurate with his level of education and prior work experience and training, etc., versus just, for example, employment that instead would be considered only "marginal" in comparison.

To this end, a medical opinion on this determinative issue of employability was obtained later in June 2012.  And after considering this and other additional evidence, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in July 2012 continuing to deny this TDIU claim, so it is again before the Board.



FINDINGS OF FACT

1.  The Veteran service-connected disabilities are bilateral hearing loss, rated as 
50-percent disabling; hemorrhoids, rated as 30-percent disabling; tinnitus, rated as 10-percent disabling; and scars on his scalp and left eyelid, which are residuals of lacerations, rated as 0-percent disabling (i.e., noncompensable).  These ratings combine to 70 percent.

2.  Nevertheless, the most probative (competent and credible) medical and lay evidence of record does not indicate these service-connected disabilities are so severe as to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim (which includes a TDIU claim), 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.


On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January and December 2009 and more recently in June 2012.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The January 2009 letter also complied with Dingess by discussing the "downstream" disability rating and effective date elements of claims and was sent prior to the May 2009 adjudication of his TDIU claim, so in the preferred sequence.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs) and VA treatment records in support of his claim.

In addition, the RO and AMC had him undergo VA compensation examinations in March and June 2009, January 2010, and July 2011 to assess and reassess the severity of his service-connected disabilities, including to determine whether they render him unemployable so as to in turn warrant entitlement to a TDIU - meaning render him incapable of obtaining and maintaining substantially gainful employment.  More recently, and as a consequence of the Board's June 2012 remand of this TDIU claim, a supplemental opinion was obtained on this determinative issue later in June 2012.  As the Court indicated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  The June 2012 VA physician designated to comment on this determinative issue gave his opinion.  Therefore, the Board is satisfied there was compliance with this June 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating a Veteran is entitled to compliance with a remand directive as a matter of law, and that the Board itself commits error in failing to ensure this compliance).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing situations when it is acceptable to have "substantial", even if not "exact", "absolute", or "total" compliance with a remand directive, per se).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran. 

II.  Whether a TDIU is Warranted

The Veteran claims he is unable to obtain or maintain substantially gainful employment because of the severity of his service-connected disabilities and, therefore, entitled to a TDIU.  These disabilities are his hearing loss, which is rated as 50-percent disabling, hemorrhoids, rated as 30-percent disabling, tinnitus, rated as 10-percent disabling, and scars on his scalp and left eyelid, which are residuals of lacerations, rated as 0-percent disabling (i.e., noncompensable).  These ratings combine to 70 percent.  See 38 C.F.R. § 4.25.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident, or affecting both upper or lower extremities, will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

Because the Veteran has a 50 percent rating for his hearing loss and a 70 percent combined rating, when considering all of his service-connected disabilities, he satisfies these threshold minimum rating requirements of this governing regulation for consideration of a TDIU - that is, without having to resort to the special extra-schedular provisions of 38 C.F.R. § 4.16(b).  So resolution of this appeal instead turns on whether his service-connected disabilities, in combination, preclude him from obtaining and maintaining substantially gainful employment.

In making this determination, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  

Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100 percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2011).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

The Veteran's VA treatment records dating from the 1980s to June 2009 or thereabouts discuss his ongoing treatment for his multiple service-connected disabilities.  However, these treatment records do not indicate whether he was incapable of obtaining and maintaining substantially gainful employment on account of these disabilities.

In March 2009, following the filing of his January 2009 TDIU claim, he resultantly was afforded VA audiological, rectum and anus, and scar compensation examinations.  The scar examiner found no scars on examination.  However, all of those examiners failed to comment on whether he is unemployable on account of his service-connected disabilities.

In January 2010, he was again scheduled for a VA examination concerning the severity of his service-connected hemorrhoids.  Yet, while this VA examiner commented on the then current severity of this disability, there again was no accompanying opinion as to whether it precluded the Veteran from obtaining and maintaining substantially gainful employment.

In July 2011, the RO scheduled additional VA audiological and general medical examinations.  The audiological examiner determined that any one disability, tinnitus or hearing impairment, does not preclude meaningful, gainful work in either physical or sedentary employment.  The examiner acknowledged these disabilities may cause functional difficulties in vocations that require localization of sound as well as verbal communication when face-to-face communication is not possible.  This examiner also impermissibly noted the Veteran is 78 years old, which is an age at which most people are not seeking employment.  Nevertheless, the examiner ultimately determined the Veteran's hearing loss and tinnitus did not preclude normal function if proper amplification and support are in place.

The July 2011 general medical examination also revealed the Veteran's 
non-service connected back disorder causes functional impairment, such as difficulty climbing ladders, lifting, and prolonged walking.  However, with regards to only the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment, this examiner specifically determined the Veteran is capable of light-to-moderate duty employment, if he so chooses.  Still, unfortunately, both the audiological and general medical examiners acknowledged they did not review any records in making their determinations.


Consequently, the Board determined in the June 2012 remand that these opinions did not have the proper factual foundation and predicate, and, for this reason alone, were insufficient to decide this TDIU claim.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Later in June 2012, in compliance with this remand directive, a supplemental medical opinion was obtained after a review of the Veteran's claims file and with consideration of the collective effect of all of his service-connected disabilities as a whole, so in the aggregate rather than individually or compartmentally.  In this opinion, the VA examiner indicated he had reviewed all documented data and determined there is no objective data to sustain that the Veteran's 
service-connected disabilities, alone or in combination, preclude him from obtaining and maintaining substantially gainful employment that is commensurate with his level of education and prior work experience and training.  Therefore, the examiner concluded the Veteran should be able to perform full duty employment if he so chooses.  

Also in June 2012, the Veteran submitted a statement to the AMC that he only had a 5th grade education and had received his G.E.D. in the military.  He also stated his only work experience was as a construction worker for over 30 years.  He claims that, due to the hazardous environment because of machinery and equipment, his hearing impairment disability is a deterrent for anyone considering employing him on job sites.  However, the Board sees that in his January 2009 TDIU application (on VA Form 21-8940) he already had listed his level of education as a G.E.D.  So this information was already of record when the June 2012 examiner rendered his opinion and, presumably, he considered the Veteran's level of education when rendering his unfavorable opinion.


So while it is true, according to the numerous VA compensation examiners, that the Veteran may have had difficulty working, he is still capable of obtaining and maintaining substantially gainful employment versus employment that would be considered just relatively marginal in comparison.  It is worth reiterating that the record must reflect some factor that takes a particular case outside the norm in order for a TDIU claim to prevail.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The mere fact that a Veteran is unemployed or has had difficulty obtaining employment is not enough.  Id.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  And, in this particular instance, the evidence is in direct contravention to the Veteran's contentions that he is incapable of obtaining and maintaining substantially gainful employment.

Therefore, the Board cannot grant this TDIU claim because the preponderance of the evidence is unfavorable, meaning the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  There simply is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment if only his service-connected disabilities are considered.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).



ORDER

The claim for a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


